Title: To Thomas Jefferson from Justin Pierre Plumard Derieux, 19 May 1805
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Greenbriar C.H. May 19. 1805.
                  
                  Me croyant toujours honoré de votre bienveillance; J’ose prendre la liberté de vous reiterer l’expression de mes sentiments de respect, et de vous faire part de l’evenement qui a detourné la résolution que j’avois prise d’aller vivre dans le KusKusKy. Prèsqu’ausitot mon retour de France, mon fils ainé S’est marié a la fille d’un fermier du voisinage, et n’ayant pu le determiner, n’y son frere a m’y accompagner, j’ai eté contraint de rènoncer a un Etablisement qui dèpendoit principalement de leur assistance. Jusqu’apresent nous sommes restés reunis sur la même ferme; mais comme ils vont travailler pour eux mêmes, et que, dèstitué de leur aide, mes Efforts a ce genre de travail, deviendroient insuffisants, nous avons mutuelement pris la résolution Mde Derieux et moi de laisser notre fils ainé avec ses trois soeurs ainées, sur la ferme dont les Bestiaux et les ustencilles m’appartiennent, et aprés avoir donné a notre Second fils un Mètier qu’il desire, nous nous proposons daller vivre dans une grande ville, a L’effet de nous procurer quelque Situation qui tel qu’elle puisse etre nous fournira mieux qu’ici les moyens et les occasions de travailler au sort des trois jeunes Enfants que nous prendrons avec nous, dont l’un un garçon de Cinq ans et deux filles de Sept et neuf. Jai d ailleurs d’autant plus de raisons de me rapprocher d’un lieu de Commerce, que mon Cousin Plumard Derieux de Nantes, ma ecrit qu’il M’expediroit des Marchandises En Commission, aussitot qu’il auroit appris que j’avois quitté les montagnes.
                  Oserois-je me flatter d’être assés heureux, Monsieur, pour pouvoir obtenir de vos bontés quelqu’emploi ou vous jugerés que mes foibles talents peuvent me rendre propre, ils ne me permettent pas, je le sais, d’aspirer a une Capacité publique, mais je mestimerois heureux et honoré de toutte Espece d’occupation a la qu’elle vous voudriés bien M’admettre, et Si C’etoit auprés auprés de votre personne, j’en serois d’autant plus flatté que j’y trouverois d’avantage les occasions de vous donner des preuves continuelles de mon Zèle et du plus respectueux dèvouement avec le quel j’ay L’honneur d’être. Monsieur Votre trés humble et trés obeissant Serviteur
                  
                     P. Derieux 
                     
                  
                  
                     P.S. Mde. Derieux prend la liberté de vous prèsenter son respect.
                  
               